Citation Nr: 0101692	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought. 

It is noted that, although having requested a hearing before 
the RO, the veteran failed to appear for the hearing 
scheduled for November 30, 1999.  Notice of the hearing was 
apparently mailed to an incorrect address.  The veteran also 
requested a hearing before a Travel section of the Board but 
withdrew that request in January 2000, asking that the appeal 
be forwarded directly to the Board.  Inasmuch as the form 
upon which the withdrawal of request for a Travel Board 
hearing had an unchecked space for an RO hearing, requests 
for all hearings are deemed withdrawn, and the appeal is 
being processed accordingly. 


FINDINGS OF FACT

1.  The medical opinions of record establish that the veteran 
is unemployable due to his service-connected PTSD.

2.  A 100 percent schedular evaluation is awarded effective 
from a date preceding the date of claim for TDIU. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (from 
November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).

2.  There is no legal entitlement to TDIU benefits for any 
period beyond that for which a total schedular evaluation has 
been granted.  38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).

PTSD

Entitlement to service connection for PTSD was initially 
established as 30 percent disabling, effective from May 6, 
1992, pursuant to a September 1997 rating determination.  
Thereafter, pursuant to an April 1999 rating, the assigned 
evaluation was increased to 50 percent disabling, also 
effective from May 6, 1992.  The Board additionally notes 
that a 100 percent evaluation was assigned due to the 
veteran's hospitalization for the period from April 22, 1993 
to December 2, 1993.  38 C.F.R. § 4.29.

In the April 1999 supplemental statement of the case, the RO 
expressly determined that the veteran had continuously 
prosecuted his claim for the assignment of a higher 
evaluation for PTSD since the September 1997 rating.  The 
Board will not dispute that determination.  The net effect, 
however, is that all evidence relevant to claim for the 
pertinent period at issue must be considered.  Moreover, 
since the veteran's appeal was therefore pending at the time 
the applicable regulations for PTSD were amended, the veteran 
is entitled to consideration under whichever criteria provide 
him with a higher rating.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Additionally, the United States Court 
of Appeals for Veterans Claims (hereinafter, "Court") has 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under the former diagnostic criteria, Diagnostic Code 9411 
provided that a 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
though or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (before November 7, 1996).  

The new rating criteria provide that a 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411 
(effective from November 7, 1996).

The veteran was awarded a Combat Infantryman's Badge and saw 
considerable combat in Vietnam.  

The veteran was afforded a VA examination in April 1993.  The 
veteran described his stressors, which included witnessing 
fellow soldiers being killed, killing children rigged with 
explosives by the enemy and crawling into tunnels to flush 
out the enemy.  He alleged daily nightmares from which he 
awoke screaming.  He had flashbacks, startle reaction, 
hypervigilence and social isolation.  His affect was quite 
blunted and he appeared chronically depressed.  He was not 
then suicidal but reported prior auditory hallucinations.  He 
was unemployed, with last employment in 1990, and spent much 
of his time volunteering at the local medical center.  
Diagnosis was PTSD, severe, chronic.  The examiner also 
concluded that the veteran's PTSD precluded him from 
competing in the labor market.  Apart from his volunteer 
work, the examiner felt that any other type of work would 
require him being isolated from others.  

When the veteran was admitted to hospitalization in April 
1993, his Global Assessment of Functioning (GAF) was reported 
as 40.  He remained institutionalized through March 1994 
after being transferred into a homeless rehabilitation 
program in December 1993.  His GAF on discharge in 1994 was 
reported as 60.  However, the Board notes that clinical 
records from March 8, 1994 report a sharp spike in his PTSD 
symptoms prior to discharge secondary to anxiety over the 
prospect of being outside the institutional setting and 
responsible for providing for his family.

In November 1995, the veteran reported recent outbursts of 
anger and increase in flashbacks, nightmares, poor 
concentration, sleep.  Diagnostic impression was PTSD 
exacerbation.  In January 1996, recent events in Bosnia 
triggered yet another exacerbation.  However, mental health 
clinic records from February 1996 through May 1996 reflect 
that his medication was working well, without side effects 
and that the veteran was eating and sleeping well.  

The veteran continued to experience exacerbations in 1998 and 
1999.  For example, in June 1998, the veteran reported not 
doing well and being unable to sleep except for 2-3 hours per 
night.  He admitted to ideas of blowing up something, 
anything.  Diagnosis was PTSD, major depression.  

The veteran was afforded a VA fee based examination in 
February 1999.  The examiner noted daily panic attacks of 
unknown duration, infrequent homicidal ideation and frequent 
(every other day) flashbacks.  He avoided movies and clubs 
and tended to stay by himself.  He did not trust others and 
stated that he lost too many friends.  He didn't care how 
long he lived.  He felt irritable all the time, was 
hypervigilant and endorsed a startle response.  He was 
oriented times four.  When asked about the similarities 
between an apple and an orange he responded "eat them".  He 
could not interpret the proverb "Two heads are better than 
one."  Diagnosis was PTSD and major depressive episode, 
moderate.  GAF was reported as 55 for each of PTSD and major 
depressive episode.  The examiner felt the diagnosis of PTSD 
was warranted on the basis of the veteran's history and 
depressed affect on mental status examination.  An additional 
diagnosis of major depressive episode was assigned because of 
positive neurovegatative symptoms, feelings of worthlessness, 
hopelessness, anhedonia and suicidal ideation.  Difficulty on 
mental status testing, memory difficulty and concentration 
were felt due to major depression and also supported the 
diagnosis.  Difficulties interacting with others and symptoms 
of flashbacks and panic were felt related to PTSD.  The 
examiner felt the veteran was unable to work due to both 
conditions. 

The Board notes that the examiner in the February 1999 fee 
based examination diagnosed major depressive episode as a 
separate condition in addition to PTSD.  However, the 
examiner did not clearly identify the condition as unrelated 
to the veteran's PTSD.  Moreover, in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) the Court observed that the VA 
wrote that " 'when it is not possible to separate the 
effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.'  61 Fed. Reg. 52698 (Oct. 6, 1998)."  Id.  
Accordingly, the Board finds that resolving all reasonable 
doubt in favor of the veteran, as the VHA examiner determined 
that degree of his overall disability cannot be apportioned 
between the service-connected and nonservice-connected 
disorders, all disability must be attributed to the veteran's 
service-connected disorder.  

Accordingly, after reviewing the record, the Board believes 
it clear that the veteran is unable to obtain and retain 
employment and is thus entitled to a 100 percent disability 
rating under the pre-November 7, 1996, rating criteria for 
the entire period under review.  While certain medical 
records tend to show some improvement from time to time 
(particularly when institutionalized), the Board finds that 
such improvement was only temporary in nature.  In other 
words, after considering the frequency, severity and duration 
of the veteran's psychiatric symptoms and resolving all 
reasonable doubt in his favor, the Board finds that the 
criteria for a 100 percent rating have been met.  See 38 
C.F.R. §§ 3.102, 4.126.  


Total Rating

Since the veteran's TDIU claim was not received until May 
1999, i.e. subsequent to the Board's finding that the 
requirements for a 100 percent schedular rating were met,  
the TDIU claim is rendered moot.


ORDER

Entitlement to a 100 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder is granted.

The claim for TDIU is moot.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

